DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-8 are allowed in light of the Applicant’s AFCP 2.0 filed amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the interview (summary mailed 08/08/22), the Applicant’s amendments clarify and define the compression member as now comprising the ram, bore, plunger and coil spring. Previously those elements were recited such that a reasonably broad interpretation allowed for them to be separate elements from the compression member and therefore rejectable by Kesinger (US 6,363,560 B1). The amendments overcome that rejection because the Kesinger tool cannot be construed to have a compression member comprising the ram, bore, plunger and coil spring as claimed. The currently cited prior art is also of particular relevance, but does not cure the above deficiencies. Of those references, the most pertinent is to Krzyzanski (US 4,932,091) and Jones (US 2010/0186224 A1). Krzyzanski discloses a tool (10) having a compression tool (20) and structural member (32) with a bore surface (inside of 32). However, Krzyzanski does not disclose the compression member comprising a ram, bore, plunger and coil spring as recited in the claim. Jones also discloses a related tool (10), having a compression member (11) comprising a ram (14) defining a bore (31) a coil spring (33) within the bore, and a plunger (29). Jones, however, does not disclose that the plunger is “positioned within the bore of the ram” and there is no reason to modify those structures of Jones to achieve that claimed limitation, as it would render the tool of Jones inoperable and does not satisfy any long felt need.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729